DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/20/22 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states that Chen fails to disclose that a thickness of the first light-shading layer is greater than or equal to a thickness of the bottom polarizer. The examiner respectfully disagrees, as Chen discloses a first light-shading layer 41b having a thickness that is proportionally greater than that of the bottom polarizer, as annotated and detailed in the rejection of claim 1 below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Publication No.: US 2020/0186688 A1 of record, “Chen”) in view of Yin et al (US Publication No.: US 2020/0117034 A1 of record, “Yin”). 
Regarding Claim 1, Chen discloses a display module (Figures 1-3), comprising:
A liquid crystal display (LCD) panel, wherein a blind hole area is defined in a position of the LCD panel corresponding to a camera lens (Figure 3, blind hole area A2, camera lens 30);
A bottom polarizer attached to a light entrance side of the LCD panel, wherein a first through hole is defined in a position of the bottom polarizer corresponding to the blind hole area (Figure 3, bottom polarizer 17 has a first through hole in area A2 and part of A3 corresponding to the blind hole area A2);

A thickness of the first light-shading layer is greater than or equal to a thickness of the bottom polarizer (Figure 3, first light-shading layer 41b has a greater thickness than that of the bottom polarizer 17, as annotated below); 
A backlight module attached to the first light-shading layer by an adhesive layer wherein a second through hole is defined in a position of the backlight module corresponding to the blind hole (Figure 3, adhesive layer 51 and 41c, backlight module 20; Paragraph 0037; Paragraph 0033), and
The adhesive layer is disposed on a bottom surface of the first light-shading layer and on a bottom surface of the bottom polarizer (Figure 3, adhesive layer 51 and 41c are disposed on a bottom surface of the first light-shading layer 41b and bottom polarizer 17); and 
A second light-shading layer disposed in the second through hole and in contact with the first light-shading layer, the adhesive layer, and a periphery of the second through hole of the backlight module, wherein an area surrounded by the second light-shading layer at least overlaps with a portion of a blind hole area (Figure 3, second light-shading layer 21 is in contact with the first light-shading layer 41b, the adhesive layer 51 and 41c, and a periphery of the second through hole of the backlight module 20, and overlaps at least partially with the blind hole area A2; Paragraph 0025).
Chen fails to explicitly disclose a blind hole within the liquid crystal display panel in the blind hole area corresponding to a camera lens.
However, Yin discloses a similar display module where a blind hole is disposed within the liquid crystal display panel in the blind hole area corresponding to a camera lens (Yin, Figure 4, blind hole 410; Paragraph 0025; Paragraphs 0079-0080; Paragraph 0083).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the blind hole area as disclosed by Chen to comprise a physical blind hole as disclosed by Yin. One would have been motivated to do so for the purpose of optimizing light transmission to ensure excellent display and camera quality (Yin, Paragraphs 0083-0084). 


    PNG
    media_image1.png
    788
    559
    media_image1.png
    Greyscale


Regarding Claim 2, Chen in view of Yin discloses the display module of claim 1, wherein a size of the first through hole is greater than a size of the blind hole, and the blind hole area is located in a first 

Regarding Claim 6, Chen in view of Yin discloses the display module of claim 2, wherein an area surrounded by the first light-shading layer is greater than the blind hole area, and the blind hole area is located in the area surrounded by the first light-shading layer (Chen, Figure 3, an area surrounded by the first light-shading layer 41 is greater than the blind hole area A2, where the blind hole area A2 is located in the area surrounded by the first light-shading layer 41b).



Regarding Claim 8, Chen in view of Yin discloses the display module of claim 2, wherein an area surrounded by the first light-shading layer is less than the blind hole area, and the area surrounded by the first light-shading layer is in the blind hole area (Chen, Figure 3, where the area surrounded by the first light-shading layer may be taken as a portion of the blind hole area A2, where the area would be less than that of the blind hole area A2).

Regarding Claim 9, Chen in view of Yin discloses the display module of claim 6, wherein the second light-shading layer is formed on the LCD panel (Chen, Figure 3, second light-shading layer 21 is formed on the LCD panel 10). 

Regarding Claim 10, Chen in view of Yin discloses the display module of claim 9, wherein the area surrounded by the second light-shading layer overlaps with the blind hole area (Chen, Figure 3, the area surrounded by the second light-shading layer 21 overlaps with the blind hole area A2).

Regarding Claim 11, Chen in view of Yin discloses the display module of claim 9, wherein the area surrounded by the second light-shading layer is less than the blind hole area, and the blind hole area is located in the area surrounded by the second light-shading layer (Chen, Figure 3, where an area surrounded by the second light-shading layer 21 may be taken as a portion of an area within the blind hole area A2, where the blind hole area A2 and the area surrounded by the second light-shading layer 21 would overlap). 

Regarding Claim 12, Chen in view of Yin discloses the display module of claim 9, wherein the area surrounded by the second light-shading layer is greater than the blind hole area, and the area surrounded by the second light-shading layer is in the blind hole area (Chen, Figure 3, an entirety of the 

Regarding Claim 13, Chen in view of Yin discloses the display module of claim 7, wherein the second light-shading layer is formed on the first light-shading layer (Chen, Figure 3, the second light-shading layer 21 is formed on the first light-shading layer 41b).

Regarding Claim 14, Chen in view of Yin discloses the display module of claim 13, wherein the area surrounded by the second light-shading layer overlaps with the area surrounded by the first light-shading layer (Chen, Figure 3, the area surrounded by the second light-shading layer 21 overlaps with the area surrounded by the first light-shading layer 41b).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yin and Shin et al (US Publication No.: US 2021/0055817 A1 of record, “Shin”).
Regarding Claim 15, Chen discloses a method for assembling a display module (Figures 1-3), comprising the following steps:
Providing a liquid crystal display (LCD) panel, wherein a blind hole area is defined in a position of the LCD panel corresponding to a camera lens (Chen, Figure 3, LCD panel 10, blind hole area A2, camera lens 30);
Attaching a polarizer and a blind hole protective film to the LCD panel, wherein a bottom polarizer and the blind hole protective film are attached to a light entrance side of the LCD panel (Chen, Figure 3, blind hole protective film 16, bottom polarizer 17),
A first through hole is defined in a position of the bottom polarizer corresponding to the blind hole (Figure 3, bottom polarizer 17 has a first through hole in area A2 and part of A3 corresponding to the blind hole area A2),
A size of the first through hole is greater than a size of a blind hole area (Figure 3, first through hole area A2 and part of A3 is greater than a size of blind hole area A2);

A thickness of the first light-shading layer is greater than or equal to a thickness of the bottom polarizer (Figure 3, first light-shading layer 41b has a greater thickness than that of the bottom polarizer 17, as annotated below); 
Attaching the LCD panel to a backlight module by an adhesive layer, wherein a second through hole is defined in a position of the backlight module corresponding to the blind hole area (Figure 3, adhesive layer 51 and 41c, backlight module 20 having a second through hole; Paragraph 0037);
The adhesive layer is disposed on a bottom surface of the first light-shading layer and on a bottom surface of the bottom polarizer (Figure 3, adhesive layer 51 and 41c are disposed on a bottom surface of the first light-shading layer 41b and bottom polarizer 17);
Forming a second light-shading layer by a second adhesive coating process, wherein the second light-shading layer is formed in the second through hole and is in contact with the adhesive layer and a periphery of the second through hole of the backlight module (Figure 3, second light-shading layer 21 is in contact with the first light-shading layer 41, the adhesive layer 51, and a periphery of the second through hole of the backlight module 20, and overlaps at least partially with the blind hole area A2; Paragraphs 0025-0026).
Chen fails to explicitly disclose a blind hole within the liquid crystal display panel in the blind hole area corresponding to a camera lens, where the blind hole protective film is attached to the blind hole area.
However, Yin discloses a similar display module where a blind hole is disposed within the liquid crystal display panel in the blind hole area corresponding to a camera lens (Yin, Figure 4, blind hole 410; Paragraph 0025; Paragraphs 0079-0080; Paragraph 0083), where the blind hole protective film is attached to the blind hole area (Yin, Figure 4, blind hole protective film 411). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the blind hole area as disclosed by Chen to comprise a physical blind hole as disclosed by Yin. One would have been motivated to do so for the purpose of optimizing light transmission to ensure excellent display and camera quality (Yin, Paragraphs 0083-0084). 
	Chen also fails to disclose peeling off the blind hole protective film.
	However, Shin discloses a similar method comprising a step of peeling off the blind hole protective film (Shin, Paragraph 0069; Figure 8A).


    PNG
    media_image1.png
    788
    559
    media_image1.png
    Greyscale


	Regarding Claim 16, Chen in view of Yin and Shin discloses the method of claim 15, wherein the step of attaching the LCD panel to the polarizer comprises: attaching a top polarizer to a light exit side of the LCD panel, and attaching the bottom polarizer to the light entrance side of the LCD panel (Chen, Figure 3, top polarizer 11, bottom polarizer 17).

	Regarding Claim 17, Chen in view of Yin and Shin discloses the method of claim 16.
	Chen fails to disclose that the polarizer is attached to the LCD panel before the blind hole protective film is attached to the LCD panel.
	However, Yin discloses a similar method where the polarizer is attached to the LCD panel before the blind hole protective film is attached to the LCD panel (Yin, Figure 4, polarizer 402b is attached before blind hole protective film 411 may be added). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the blind hole protective film area attaching method as disclosed by Chen to have the polarizer attached first as disclosed by Yin. One would have been motivated to do so for the purpose of optimizing light transmission to ensure excellent display and camera quality (Yin, Paragraphs 0083-0084). 

Regarding Claim 18, Chen in view of Yin and Shin discloses the method of claim 16, wherein the polarizer is attached to the LCD panel after the blind hole protective film is attached to the LCD panel (Chen, Figure 3, blind hole protective film 16 is attached before polarizer 17). 

Regarding Claim 19, Chen in view of Yin and Shin discloses the method of claim 16, wherein the method comprises: encapsulating the LCD panel after the polarizer is attached to the LCD panel (Chen, Paragraphs 0020-0022).

Regarding Claim 20, Chen in view of Yin and Shin discloses the method of claim 15, wherein the first adhesive coating process comprises: coating a light-shading adhesive on a recess surrounded by the bottom polarizer and the blind hole protective film by an inject printing process to form the first light-shading layer (Chen, Paragraph 0033 and Figure 3 disclose such a process).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871